(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción que antecede con la sola asistencia de la parte promovente; apareciendo que la transcripción de evidencia y legajo de sentencia fueron radicados en la secretaría de este tribunal el día 18 de junio de 1936 y que hasta el día de hoy el apelante no ha presentado su alegato ni solicitado prórroga para la radicación del mismo, se declara con lugar la moción y se desestima la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de Arecibo el día 14 de junio de 1935.
El Juez Presidente Sr. del Toro no intervino.